                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

MARVIN JONES,                                *

       Plaintiff,                            *

v.                                           *          Civil Action No. GLR-18-1833

LT. SMITH, et al.,                           *

      Defendants.                           *
                                          *****
                                         ORDER

        For reasons stated in the foregoing Memorandum Opinion, it is this day of 26th

March, 2019, by the United States District Court for the District of Maryland, hereby

ORDERED that:

     1. The Clerk shall AMEND the docket to reflect the correct spelling of Defendant

        Officer E. Niland’s name;

     2. WCI Defendants’ Motion to Dismiss (ECF No. 13) is GRANTED;

     3. Defendant “WCI Staff” is DISMISSED;

     4. The Complaint is DISMISSED WITHOUT PREJUDICE;

     5. The Clerk shall CLOSE this case; and

     6. The Clerk shall SEND a copy of this Order to Jones at his address of record.

                                                      /s/
                                          _______________________
                                          George L. Russell, III
                                          United States District Judge
